Citation Nr: 1708647	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  09-47 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a back disability, to include as secondary to a service-connected right knee disability.  

2. Entitlement to service connection for neurological impairment of the right lower extremity, claimed as numbness of the right great toe, to include as secondary to a back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2000 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This matter was previously remanded by the Board in August 2014 and April 2016 for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran served on active duty as a U.S. Navy postal clerk and correctional custody specialist with additional service in a Reserve Component from 2008 to 2013.  He contends that his back and right lower extremity disabilities first manifested during active service.  

The Board most recently remanded the Veteran's service connection claim for a back disability in April 2016 in order to obtain a VA medical opinion regarding the potential link between the Veteran's claimed low back disability and his service-connected right knee disability.  This request was pursuant to a March 2016 statement from the Veteran's representative asserting a potential relationship between the two conditions, with supporting medical literature.  The Board determined that the Veteran's service connection claim for neurological impairment of the right lower extremity was inextricably intertwined.  See Harris v. Derwinksi, 1 Vet. App. 180, 183 (1991).

Pursuant to the Board's April 2016 remand, the Veteran was afforded a May 2016 VA back examination.  The examiner acknowledged the Veteran's lay reports of low back pain and radiating pain to the right lower extremity but, based on clinical, imaging, and test results, determined that the Veteran did not have a current back disability, and as a result determined that the Veteran's claimed back condition was not related to his military service or secondary to his right knee condition.  Additionally, the examiner noted that because "there is no diagnosis for a back condition, the aggravation opinion is not warranted."  The same examiner acknowledged an April 2016 diagnosis of peripheral neuropathy of the bilateral feet and toes by a primary care provider but found that there was no objective evidence of a neurological condition of the right lower extremity and provided similar opinions in an addendum in August 2016.

The Board acknowledges this examiner's determination that the Veteran does not have a current back disability or neurological condition of the right lower extremity.  Furthermore, the Board notes that an October 2014 VA examiner concluded that the Veteran had a "possible back strain but no current evidence of right lower extremity radiculopathy or neuropathy."  

The Veteran filed his service connection claims in October 2008.  A November 2008 X-ray of the spine was normal, but a VA examiner diagnosed chronic lumbosacral strain with radiculopathy into the right foot.  An October 2009 VA examiner diagnosed the Veteran with chronic lumbosacral spine strain, but concluded that it was not related to a single in-service documentation of low back treatment.  

While the most recent VA examination suggests that the Veteran does not have a current low back condition or neurological condition of the right lower extremity, the Board notes the finding in Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998). See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran filed his service connection claims in October 2008.  As a result, he has been diagnosed with both a lower back condition and neurological condition of the right lower extremity during the pendency of the claim.  Gilpin, supra.  In light of this, the May 2016 VA examination and August 2016 addendum opinion are inadequate, as they assume the Veteran does not have a current disability and do not address potential aggravation.  As a result, the Board finds that remand for a clarifying VA medical opinion, or if necessary an examination, is required in order to properly adjudicate the Veteran's claim.

Specifically, if the examiner determines that the Veteran does not now or at any time during the period of the appeal have a current low back or right lower extremity neurological disability, (s)he should reconcile such findings with any conflicting medical evidence, including the November 2008 and October 2009 VA examinations.  If the examiner determines that the Veteran does now have or had these disabilities even if resolved, (s)he should provide an appropriate opinion regarding the etiology of such a condition, on both a direct and secondary basis as described in the directives below.

Finally, there is drill pay-related evidence of record that the Veteran performed service in a Reserve Component from 2008 to 2013, which is during the period of the appeal.  The only service treatment records in the file are for the period of active duty from 2000 to 2008.  As a dispositive issue is the existence of a disability during this period, an additional request to the appropriate record archive is necessary to obtain records of military examination or medical care from 2008 to 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate archive all available service treatment and examination records for the period of the Veteran's Reserve service from 2008 to 2013.  Associate any records received with the electronic claims file. 

2. Return the claims file to an examiner(s) of appropriate knowledge and expertise to determine whether any currently low back disability or neurological disability of the right lower extremity is etiologically related to the Veteran's active duty service or secondary to a service-connected disability, including the right knee disability.  

It is up to the discretion of the examiner(s) if a new examination is necessary, or in the alternative, an addendum opinion is sufficient. If required, the spine should be tested for pain on both active and passive motion and, if appropriate, in weight-bearing and non-weight-bearing as required by 38 C.F.R. § 4.59,

Based on a review of the claims file and the clinical findings of any examination needed, the examiner should:

a) Determine whether the Veteran has a current diagnosis of a low back disability or neurological disability of the right lower extremity.  In doing so, address whether the Veteran has had any such disability during the period on appeal (October 2008 to present).  

If the examiner(s) determine that the Veteran does not have a current low back disability or neurological disability of the right lower extremity, and has not had such disability at any time during the pendency of the claim, (s)he should reconcile such findings with any conflicting medical evidence of record, including the November 2008, October 2009, and October 2014 VA examinations.

b) If the Veteran is diagnosed with a low back disability, or the Veteran has had a diagnosed low back disability during the pendency of the claim (October 2008 to present):

i) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any low back disability diagnosed during the pendency of the claim (October 2008 to present) is causally or etiologically related to the Veteran's active service.

ii) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any low back disability diagnosed during the pendency of the claim (October 2008 to present) was caused by, or is aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disease or injury, to include the service-connected right knee. 

If any service-connected disability aggravates (i.e., permanently worsens) any low back disability diagnosed during the pendency of the claim (October 2008 to present), the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

c) If the Veteran is diagnosed with a neurological disability of the right lower extremity or the Veteran has had a diagnosed neurological disability of the right lower extremity during the pendency of the claim (October 2008 to present):

i) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that any neurological disability of the right lower extremity diagnosed during the pendency of the claim (October 2008 to present) is causally or etiologically related to the Veteran's periods of active service.

ii) Provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that any neurological disability of the right lower extremity diagnosed during the pendency of the claim (October 2008 to present) was caused by, or is aggravated (permanently increased in severity beyond the natural progress of the condition) by any service-connected disease or injury, or the Veteran's claimed low back disability

If any service-connected disability or the Veteran's claimed low back disability aggravates (i.e., permanently worsens) any neurological disability of the right lower extremity diagnosed during the pendency of the claim (October 2008 to present), the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439 (1995).

A complete rationale for any opinion expressed should be provided in a report.
 
The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

 3. After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and readjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



